Citation Nr: 0022990	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of multiple joints, claimed as secondary to the 
veterans service-connected disabilities.  

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the right upper 
mandible.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a shell fragment wound to the right 
elbow with limitation of motion.  

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the left thigh.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1968 and from August 1969 to December 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
April 1996.  

The issue of entitlement to a compensable disability rating 
for residuals of a shell fragment wound to the right upper 
mandible is addressed in the REMAND portion of the decision, 
below.   


FINDINGS OF FACT

1.  There is competent medical evidence of a nexus between 
the veterans claimed DJD of the shoulders, left elbow, 
spine, hips, and left knee and his service-connected 
disabilities.

2.  The evidence fails to demonstrate that the veterans DJD 
of the right knee or the left ankle was caused or aggravated 
by any service-connected disability.      

3.  The disability resulting from a shell fragment wound to 
the right elbow is manifested by subjective complaints of 
elbow pain and locking and a crackling sensation on 
extension, objective evidence of limited supination due to 
pain, and tenderness over the lateral humeral condyle.  There 
is no evidence of significant limitation of flexion, 
extension, or pronation, and no evidence of other painful 
motion, atrophy, swelling, or deformity of the elbow joint.   
  
4.  The scar from the shell fragment wound to the left thigh 
is tender on objective demonstration.    


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for DJD of the shoulders, left elbow, spine, hips, and left 
knee is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).

2.  DJD of the right knee and left ankle is not proximately 
due to or the result of, or aggravated by, any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).        

3.  The criteria for entitlement to a disability rating 
greater than 10 percent for residuals of a shell fragment 
wound to the right elbow with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5213 (1999).  

4.  The criteria for entitlement to a 10 percent disability 
rating for residuals of a shell fragment wound to the left 
thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic 
Code 7804 (1999).      



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran seeks service connection for degenerative 
arthritis of the shoulders, left elbow, spine, hips, knees, 
and left ankle as secondary to his service-connected 
disabilities.  His service-connected disabilities consist of 
residuals of a right ankle fracture, residuals of a shell 
fragment wound to the right upper mandible, residuals of a 
shell fragment wound to the right elbow, and residuals of a 
shell fragment wound to the left thigh.  The Board emphasizes 
that the RO has evaluated the service-connected residuals of 
a shell fragment wound to the right elbow to include 
traumatic bursitis.  

With regard to DJD for the shoulders, left elbow, spine, 
hips, and left knee, the Board finds that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, there is medical evidence to show that the claim is 
not implausible.  However, as is discussed in more detail 
below, the Board finds that additional development is 
required in order to properly adjudicate the claim.    

With respect to the right knee and left ankle, the Board 
finds that the claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the claim is 
not implausible.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address these issues.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veterans non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

1.  Right Knee 

With respect to the claim for DJD of the right knee, the 
medical evidence of record generally reflects complaints of 
right knee pain and other symptoms with variable objective 
findings on examination.  In addition, the veteran asserts 
that abnormal body mechanics resulting from his service-
connected disabilities has caused multiple other orthopedic 
problems, including DJD in the right knee.      

February 1993 VA outpatient treatment notes indicate that the 
veteran was to be evaluated for a device for right knee and 
for right foot pain.  The physician noted that the veteran 
had suffered a fractured right ankle.  After examining the 
right ankle and right knee, the physician offered a diagnosis 
of chondromalacia patella of the right knee.  He indicated 
that the ankle and knee problems were related to service 
connected injury (post traumatic arthritis).  This opinion 
is the only medical evidence of record that relates the 
veterans right knee disorder to service.    

During a July 1998 VA fee-basis orthopedic examination, the 
veteran denied any specific injury to the knee, though he 
though he might have injured it when he fractured his right 
ankle.  His complaints included daily pain and swelling.  
After examining the veteran, the examiner concluded that the 
veteran had some typical complaints involving osteoarthritis 
of the right knee, as well as some symptoms consistent with 
internal derangement.  Based on the examination and reviewing 
the medical evidence, the examiner opined that there was no 
compelling evidence that this disorder was service connected.  
He explained that it was not addressed at the time of the 
right ankle fracture and that the right ankle fracture, a 
hairline fracture of the lateral malleolus, was considered a 
low velocity type injury.  He concluded that the onset of 
arthritis in the right knee was not considered related to the 
veterans service-connected disabilities.     

Considering this evidence, the Board finds the opinion of the 
July 1998 VA examiner is more probative on the issue of 
secondary service connection for DJD of the right knee.  The 
July 1998 orthopedic examiner offered his opinion that the 
right knee disorder was not related to service-connected 
disability based not only on current examination, but also on 
a review of the veterans medical records.  The February 1993 
statement contains no explanation or basis for opinion to the 
contrary.  Moreover, the previous and subsequent medical 
records offer no additional context for the opinion.  The 
Board acknowledges that the February 1993 opinion was offered 
by a physician treating the veteran.  However, an opinion by 
a treating physician is not, ipso facto, entitled to more 
weight in the evaluation of a claim.  Guerrieri v. Brown, 4 
Vet. App. 467, 472 (1993).  Because the Board finds that the 
opinion of the July 1998 VA examiner is more probative that 
the February 1993 VA physician opinion, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
veterans favor.  Therefore, the Board finds that the 
preponderance of the evidence is against secondary service 
connection for DJD of the right knee.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310(a).     

2.  Left Ankle

With respect to the left ankle, the medical evidence also 
tends to reflect complaints of pain, as well as tenderness 
and limited motion.  Limitation of left ankle motion is 
supported by objective findings.  However, left ankle X-rays 
taken in conjunction with VA outpatient care in March 1992 
and the June 1994 VA orthopedic examination were normal.  
Again, the veteran argues that he has abnormal body mechanics 
due to his service-connected disabilities that caused his 
left ankle disorder.        

In a December 1993 statement, the veterans VA physician and 
chief of the rheumatology section at the local VA medical 
center explained that she had been the senior rheumatologist 
involved in the veterans care since 1989.  She opined that 
the injuries the veteran received in 1971 contributed to the 
degenerative arthritis present in both ankles.  The doctor 
explained that, as with all traumatic arthritis, a period of 
years and use were required to develop the degenerative 
arthritic complaints.  Although the entrapment and overuse 
injuries are cocommittents (sic) of aging, they could be made 
worse by anatomic malignments (sic) from previous injuries, 
i.e. the ankle injury.  The doctor added that the evolution 
of the osteoarthritic changes on radiographs could take 
several years to become evident.  

The report of the July 1998 VA fee-basis orthopedic 
examination shows that, after examining the veterans left 
ankle and reviewing the medical evidence of record, the 
examiner concluded that the left ankle was normal.  He 
indicated that the veteran denied any left ankle injury and 
did not report any severe pain.  He noted that X-rays of the 
left ankle from a June 1994 VA examination were normal.  The 
examiner opined that the veteran did not incur any left ankle 
injury as a result of his service-connected disabilities.  

As in the discussion concerning the right knee, the Board 
finds that opinion of the July 1998 VA examiner is more 
probative on the issue of secondary service connection for 
the left ankle than the December 1993 VA physician statement.  
Based on a review of the record as well as a contemporaneous 
physical examination, the VA examiner indicated that 
secondary service connection was not in order and explained 
that basis for that opinion.  On the other hand, the December 
1993 opinion merely states that the in-service injury 
contributed to DJD in the left ankle and explains that 
arthritis may take years to develop and manifest itself on X-
rays.  The statement fails to offer any basis for the bare 
conclusion that a service-connected injury to the right ankle 
(or any other service-connected disability) contributed to a 
disorder of the left ankle.  Again, the opinion of a 
veterans treating physician is not automatically accorded 
more weight when evaluating a claim.  Guerrieri, 4 Vet. App. 
at 472.  Therefore, as with the right knee, the Board finds 
that the preponderance of the evidence is against secondary 
service connection for DJD of the left ankle.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310(a).

Increased Disability Ratings
 
Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board also finds that the 
veterans claims for increased ratings are well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issues at hand.

Factual Background

The RO established service connection for disabilities 
including residuals of shell fragment wounds to the right 
elbow and left thigh in a March 1979 rating decision.  At 
that time, it assigned a noncompensable (0 percent) 
disability rating.  The RO continued that evaluation in 
several subsequent rating decisions.  

In November 1991, the veteran submitted a claim for increased 
disability ratings for his service-connected disabilities.  
In connection with his claim, he submitted VA outpatient 
medical records dated from July 1991 to October 1991.  In 
July 1991, the veteran complained of constant pain in the 
elbow and forearm and pain in the left thigh.  Examination 
revealed tenderness in the posterior thigh muscle tenderness 
and tenderness at the elbows.  The diagnosis included lateral 
epicondylitis.  X-rays of the right elbow taken at that time 
showed an apparent small soft tissue shrapnel particle medial 
to the distal one-third of the right humerus, with a 
secondary center of ossification at the level of the medial 
humeral epicondyle.  Electrodiagnostic studies of the right 
upper extremity performed in August 1991 were normal.  
Subsequent VA medical records showed continued complaints of 
pain involving the right upper extremity.  

In an August 1992 rating decision, the RO continued the 
noncompensable disability rating for residuals of shell 
fragment wounds.  The veteran timely appealed that decision.  

The veteran failed to report for a VA examination scheduled 
in December 1992.  

With his December 1993 substantive appeal, the veteran 
submitted additional VA outpatient medical records.  Records 
dated in July and October 1993 continued to reflect 
complaints of right upper extremity pain.   

Thereafter, the RO obtained the veterans VA outpatient 
medical records dated from June 1991 to June 1994.  In May 
1992, he presented with intermittent pain in the left upper, 
posterior thigh for three to four years.  He had a history of 
shrapnel wound to that area.  Examination revealed tenderness 
in the mid portion of the left posterior thigh and a healed 
scar from previous injury.  There was also generalized 
hypersensitivity to touch on the skin of the left lower 
extremity.  In February 1994, the veteran complained of right 
arm swelling.  Outpatient evaluation performed in April 1994 
revealed positive trigger points on areas including the 
lateral epicondyle.  

In June 1994, the veteran was afforded a VA orthopedic 
examination.  He offered no specific complaints related to 
residuals of shell fragment wounds to the left thigh or right 
elbow.  Examination revealed no swelling or deformity and no 
knee abnormality.  Range of motion testing of the right elbow 
showed extension to five degrees, flexion to 75 degrees, 
pronation to 90 degrees, and supination to 80 degrees.  X-
rays of the right elbow were normal except for a metallic 
foreign body within the soft tissues of the elbow.  X-rays of 
the left femur revealed a small, radiopaque foreign body seen 
within the soft tissues of the proximal left thigh, unchanged 
from prior films.  There were no other abnormalities seen on 
the femur or the left hip joint.  The diagnosis included 
history of trauma to the right elbow and left femur and 
severe range of motion deficit of the right elbow.   

In a November 1994 rating decision, the RO continued the 
noncompensable rating each for residuals of a shell fragment 
wound to the right elbow and residuals of a shell fragment 
wound of the left thigh (soft tissue).    

Pursuant to the Boards April 1996 remand, the RO advised the 
veteran by letter dated in May 1996 that it needed 
information to secure all private and VA medical records for 
care related to his claim since June 1994.  In July 1996, the 
RO received from the veteran VA outpatient medical records 
dated from November 1995 to April 1996.  A September 1996 
report of contact indicated that the veteran had furnished 
all the medical records there were from any VA or non-VA 
facility.  

VA outpatient records dated in November and December 1995 
reflected continued complaints of pain in the right arm.  On 
initial examination, there were trigger points globally along 
the muscles.  Range of motion was painful.  Examination two 
days later revealed tenderness in the right olecranon 
process.  The assessment was tennis elbow.  Noted dated in 
December 1995 indicated that the veterans lateral 
epicondylitis was improving, though he continued to have pain 
with resisted wrist extension and tenderness of the lateral 
epicondyle.  X-rays were negative.  

Also pursuant to the Boards remand, in December 1996, the 
veteran presented for a VA orthopedic examination.  The 
examiner noted a history of shrapnel in the upper and lower 
extremities.  The veteran complained of pain in the right 
elbow.  On examination, right elbow motion was somewhat 
decreased on all maneuvers.  There was no deformity or 
instability.  X-rays of the right elbow were negative.  

In July 1998, the veteran underwent a fee-basis VA orthopedic 
examination.  For the examination, the examiner reviewed the 
veterans previous medical records and X-ray reports.  With 
respect to the residuals of the shell fragment wound to the 
right elbow, the veteran complained of locking and a 
crackling on extension of the posterior elbow.  Symptoms 
occurred about twice a year and lasted two to three days.  
Precipitating factors included repetitive elbow movement.  
Alleviating factors included rest, heat, and pain medication.  
He denied ever using an elbow device or brace.  The examiner 
noted that the veteran was right-hand dominant.  On 
examination, there was tenderness over the lateral humeral 
condyle.  Right elbow motion was from 0 to 135 degrees, with 
supination from 0 to 30 degrees and pronation from 0 to 90 
degrees.  Attempted supination past 30 degrees produced pain 
in the elbow joint.  Otherwise, there was no pain on motion.  
Arm circumference was measured as 29 centimeters (cm) on the 
right and 28 cm on the left.  Forearm circumference was 
measured as 29 cm on the right and 25 cm on the left.  There 
was no edema, effusion, instability, heat, or redness, and no 
guarding of the elbow during the examination.  There was 
well-healed, hard to see soft tissue scarring over the 
olecranon bursal area.  
 
With respect to the residuals of a shell fragment wound to 
the left thigh, the examiner commented that the veteran 
incurred a punctate-type wound on the middle third of the 
posterolateral thigh.  The veteran complained of cramping, 
catching, and an achy sensation.  Symptoms flared up two 
times a week and could last several hours.  Precipitating 
factors included walking long distances and climbing stairs.  
Alleviating factors included rest.  He had used a cane some 
time in the past, but he was not sure if that was for the 
left thigh.  The disability had no effect on the veterans 
occupational or daily activities.  Examination revealed a 
punctate wound over the posterolateral aspect of the left 
thigh.  The wound was palpable and mildly tender to 
palpation.  There was no surrounding erythematous 
discoloration, soft tissue swelling, drainage, or discharge.  
Hip motion was normal with extension to 20 degrees, flexion 
to 125 degrees, adduction to 25 degrees, abduction to 45 
degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  Left knee motion was also normal 
with motion from 0 to 140 degrees.    

The diagnoses from the July 1998 VA fee-basis orthopedic 
examination included foreign body in the soft tissue of the 
right elbow and foreign body in the left thigh.  Concerning 
the right elbow, the examiner indicated that there was 
evidence of a metallic foreign body residual in the soft 
tissues surrounding the right elbow.  X-rays of the elbow 
showed a normal elbow joint.  He explained that the soft 
tissue injury to the posterolateral aspect of the elbow 
involved the intermittent production of symptoms consistent 
with a traumatic olecranon bursitis, which appeared to be 
mild and infrequent.  With respect to the left thigh, the 
examiner stated that history, examination, and X-rays 
supported the diagnosis of foreign body in the left thigh.  
The residual was local pain at the point of shrapnel 
penetration.  Otherwise, there were no objective residuals.  
The examiner opined that the injury was stationary and 
nonprogressive.  

Also in July 1998, the veteran was afforded a fee-basis VA 
dermatology examination.  He reported that he was wounded by 
shrapnel in the posterior aspect of the left upper thigh.  
The site healed well but left a scar.  It was not tender or 
otherwise symptomatic.  Examination revealed a scar on the 
left posterior proximal thigh scar that measured about 20 
millimeters (mm) in diameter.  It was slightly depressed and 
unattached to the underlying tissues.  The scar was ill-
defined, with normal color and texture.  Although the 
examiner noted that he took a photograph of the area, no 
photographs were associated with the examination report.  

In an October 1999 rating action, the RO established a 10 
percent disability rating for residuals of a shell fragment 
wound to the right elbow with limitation of motion on the 
basis of retained foreign bodies and a diagnosis of traumatic 
bursitis.  The award was effective from the date of the 
November 1991 claim.  The RO continued the noncompensable 
disability rating for residuals of a shell fragment wound to 
the left thigh. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition, a veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Residuals of Shell Fragment Wound to the Right Elbow
with Limitation of Motion

The residuals of shell fragment wound, right elbow with 
limitation of motion is currently evaluated as 10 percent 
disabling by analogy to Diagnostic Code (Code) 7805, 
38 C.F.R. § 4.118, and Code 5213, loss of supination or 
pronation, 38 C.F.R. § 4.71a.   

Under Code 7805, a scar is evaluated according to limitation 
of function of the affected part.  

The veteran is right-hand dominant.  Under Code 5213, a 10 
percent rating is assigned for the major arm when supination 
is limited to 30 degrees or less.  A 20 percent rating is 
awarded for the major arm when there is limitation of 
pronation such that motion is lost beyond the last quarter of 
arc or the hand does not approach full pronation.  A 20 
percent rating is in order for the major arm if there is loss 
of supination and pronation due to bone fusion, when the hand 
is fixed near the middle of the arc or in moderate pronation.  
See 38 C.F.R. § 4.71, Plate I (normal pronation is from 0 to 
80 degrees, normal supination is from 0 to 85 degrees).    

Other diagnostic codes are available for the evaluation of 
scars.  However, there is no evidence that the scarring at 
the shell fragment wound site is poorly nourished, suffers 
from repeated ulcerations, or is tender and painful on 
objective demonstration.  Accordingly, there is no basis for 
evaluating the disability under either Code 7803 or Code 
7804, respectively.   
  
Similarly, there are other diagnostic codes for the 
evaluation of elbow and forearm disabilities with ratings 
greater than 10 percent.  For example, under Code 5206, a 20 
percent rating is assigned when forearm flexion is limited to 
90 degrees.  Under Code 5207, a 20 percent rating is 
warranted when forearm extension is limited to 75 degrees.  
Under Code 5208, a 20 percent rating is assigned when forearm 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.  However, the evidence showing the present level 
of disability does not reflect limitation of flexion or 
extension that approaches the criteria for a 20 percent 
evaluation under any of these diagnostic codes.  In addition, 
application of remaining diagnostic codes for the elbow and 
forearm is not supported by the evidence.  See 38 C.F.R. § 
4.71a, Code 5205 (ankylosis of the elbow), Code 5209 (other 
impairment of the elbow), Code 5210 (nonunion of the radius 
and ulna), Code 5211 (impairment of the ulna), and Code 5212 
(impairment of the radius).  

In light of this discussion, the Board finds that the 
disability resulting from a shell fragment wound to the right 
elbow is most appropriately evaluated, as the RO has, under 
Code 7805 and Code 5213.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Boards choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The report of the July 1998 fee-basis VA orthopedic 
examination described the present level of right elbow 
disability.  Supination was to 30 degrees and pronation was 
to 90 degrees.  Attempted supination past 30 degrees caused 
pain.  Otherwise, there was no evidence of painful motion.  
The report reflected subjective complaints of elbow pain and 
locking and a crackling sensation on extension.  Physical 
examination showed tenderness over the lateral humeral 
condyle.  There was no evidence of atrophy, swelling, or 
deformity of the elbow joint.  X-rays were normal.  

Considering the criteria in Code 5213, the limitation of 
supination due to precisely fits the criteria for a 10 
percent rating.  Even taking into account the other elements 
of the right elbow disability, the Board cannot conclude that 
the disability picture more nearly approximates the criteria 
for a 20 percent evaluation under Code 5213.  38 C.F.R. § 
4.7.  Accordingly, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 10 
percent for residuals of a shell fragment wound to the right 
elbow.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5213.       

2.  Residuals of a Shell Fragment Wound to the Left Thigh

The residuals of a shell fragment wound to the left thigh is 
rated as noncompensable under Code 7805.  38 C.F.R. § 4.118.  
As discussed above, Code 7805 provides for evaluation of a 
scar according to limitation of function of the affected 
part.  Again, a 10 percent rating is awarded pursuant to Code 
7803 if a scar is superficial and poorly nourished with 
repeated ulceration, or pursuant to Code 7804 if a scar is 
superficial and tender and painful on objective 
demonstration.  

VA outpatient medical records reflect complaints of 
tenderness in the left posterior thigh.  Although the 
evidence of record varies as to the objective findings, the 
report of the July 1998 VA fee-basis orthopedic examination 
shows that left thigh wound was palpable and that the scar 
was tender to palpation.  Resolving doubt in the veterans 
favor, the Board finds that the evidence of record satisfies 
the criteria for a 10 percent rating under Code 7804.  
38 C.F.R. § 4.7.   

A review of the claim folder fails to reveal any evidence 
that associates additional musculoskeletal disability as a 
direct residual of the shell fragment wound to the left 
thigh.  Therefore, the Board finds that no additional 
evaluation is in order.     

In summary, the Board finds that the evidence supports 
entitlement to a 10 percent disability rating for residuals 
of a shell fragment wound to the left thigh.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 
7804. 


ORDER

The veterans claim of entitlement to service connection for 
DJD of the shoulders, left elbow, spine, hips, and left knee 
is well grounded.     

Service connection for DJD of the right knee and left ankle 
is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a shell fragment wound to the right elbow 
with limitation of motion is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
residuals of a shell fragment wound to the left thigh is 
granted.  


REMAND

Service Connection Claims

As discussed above, the Board finds that the veterans claim 
for service connection for DJD of the shoulders, left elbow, 
spine, hips, and left knee is well grounded.  Therefore, VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1469 (1997).  This duty includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In this case, although the Board finds that there is 
sufficient evidence to establish a plausible claim for 
secondary service connection for DJD of the listed joints, 
the evidence is not clear as to causal or aggravating 
relationships to specific joints.  For example, many VA 
outpatient records generally state that the veteran has post-
traumatic arthritis, but do not specify any particular joint 
with the disorder or identify the initiating trauma.  A 
remand is in order to obtain a comprehensive VA examination 
for the purpose of securing an opinion as to each joint in 
question.  

The Board notes that, based on the prior rating decisions and 
the dispositions made by the Board earlier in this decision, 
the joints open to consideration on remand are the shoulders, 
the left elbow, the spine, the hips, and the left knee.  
Prior to the veterans examination, the RO should request 
that the veteran specify for which joints he intends to 
pursue his claim.   

Increased Rating Claim

The veteran appealed the ROs decision to deny his claim for 
an increased disability rating for residuals of a shell 
fragment wound to the right upper mandible.  The Board finds 
that his claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Caffrey, 6 Vet. App. at 381; 
Proscelle, 2 Vet. App. at 632.  Upon a review of the claims 
folder, the Board finds that additional development is 
required before it may address the claim properly.  

The report of the July 1998 VA dermatology examination 
indicates that the examiner offered a description of the 
affected area of the right upper mandible and photographed 
the area.  The examination report states that the photograph 
was to be included with the report.  Review of the claims 
folder reveals no such photograph.  Because the RO has 
evaluated this disability at least in part under Code 
7800,which provides rating criteria for disfiguring scars of 
the head, face, or neck, securing the photograph is 
particularly relevant.  Moreover, VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, the Board notes that the October 1999 supplemental 
statement of the case fails to discuss the findings from the 
July 1998 VA dermatology examination with respect to the 
right upper mandible disability.  On remand, the RO must 
issue a supplemental statement of the case that addresses 
findings from that examination, as well as the photograph of 
the area.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and inform him that it is 
considering his claim for service 
connection for DJD claimed as secondary 
to his service-connected disabilities and 
that the joints available for 
consideration are the shoulders, left 
elbow, spine, hips, and left knee.  The 
RO should ask the veteran to clearly 
specify the joints for which he is 
seeking service connection.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran has DJD of any of the 
specified joints.  The examination should 
include X-rays of all joints in question, 
as well as any other tests and studies 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  After examining the veteran 
and reviewing the medical evidence of 
record, the examiner is asked (1) to 
determine the appropriate current 
diagnosis for each joint in question, and 
(2) to offer an opinion, for each joint 
in question, as to whether the current 
disorder is proximately due to or the 
result of, or is aggravated by, one or 
more of the veterans service-connected 
disabilities.  If the examiner is unable 
to provide the requested opinion, the 
examination report should so state.  Any 
opinion provided should include a 
complete rationale.   

3.  The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

4.  The RO should attempt to locate the 
photograph of the right upper mandible 
taken during the veterans July 1998 VA 
dermatology examination.  If the 
photograph cannot be located, the RO 
should arrange for a new photograph to be 
taken of the affected area.  

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veterans claim of entitlement to service 
connection for DJD for the joints 
specified by the veteran, claimed as 
secondary to his service-connected 
disabilities.  The RO should also 
readjudicate the issue of entitlement to 
a compensable disability rating for 
residuals of a shell fragment wound to 
the right upper mandible, to include 
consideration of findings from the July 
1998 VA dermatology examination and the 
photograph of the area in question.  If 
the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 20 -


